Ingraham, J.:
This appeal was taken before the final order was entered revoking the letters testamentary and removing the appellant as trustee. As we have concluded to affirm the decree of the surrogate revoking the letters testamentary (Matter of Hirsch, No. 1, 116 App. Div. 367) this appeal becomes unimportant.
The respondents move to dismiss the appeal on the ground that after the appeal was taken buj; before it came on for argument the surrogate had revoked the letters and consequently no question was *379presented on this appeal. In view of the other determination this motion should he granted as the injunction was merely provisional pending the final decree to'determine whether the letters should be revoked and the appellant removed as trustee; there is, therefore, no substantial question presented to the court for determination.
It follows that the appeal should be dismissed, without costs.
Patterson, P. J., McLaughlin, Clarke and Houghton, JJ., concurred.
Appeal dismissed, without costs. Order filed.